
	
		I
		112th CONGRESS
		1st Session
		H. R. 2635
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2011
			Mr. Polis (for
			 himself and Ms. Speier) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend title 31, United States Code, to suspend the
		  Presidential $1 Coin Program when coin stockpiles are sufficient to meet the
		  needs for one year, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cutting Out Inefficient and Needless Spending Act of
			 2011 or the COINS Act of
			 2011.
		2.Suspension of
			 Presidential $1 Coin Program during surplusSection 5112(n)(8) of title 31, United
			 States Code, is amended by adding on the end the following: The
			 Secretary shall suspend issuance of coins under this subsection during any
			 period for which the Secretary determines that the surplus supply of $1 coins
			 exceeds the reasonable circulation needs for one year..
		3.Removal of
			 unmixed supplies requirementSection 5112(p)(3)(D) of title 31, United
			 States Code, is amended by striking ensuring that and all that
			 follows through (ii) circulating
			 coins and inserting the following: ensuring that circulating
			 coins.
		
